Citation Nr: 0109122	
Decision Date: 03/28/01    Archive Date: 04/03/01

DOCKET NO.  97-27 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether termination of the veteran's VA pension benefits was 
proper.


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran served on active duty from July 1968 to May 1970.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a December 1996 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  

A VA Form 21-22 (Appointment of Veterans Service Organization 
as Claimant's Representative), shows in June 1993, the 
veteran appointed the Veterans of Foreign Wars (VFW) as his 
representative.  

In a letter, dated April 8, 2000, the current appeal was 
certified to the Board.  In a written statement, received by 
the Board in May 2000, the veteran revoked the VFW's 
authority to represent him.  38 C.F.R. § 20.607 (2000).  Such 
revocation was valid, inasmuch as it was received within 90 
days of the date of the certification letter.  38 C.F.R. 
§ 20.1304(a) (2000).

In VA Form 21-22 (Appointment of Veterans Service 
Organization as Claimant's Representative), dated July 21, 
2000, the veteran appointed the Navy Mutual Aid Association 
(NMAA) to represent him.  In a letter, dated in September 
2000, the veteran revoked the authority of NMAA to represent 
him and appointed a private attorney, Keith D. Snyder, as his 
representative.  However, these documents were received by 
the Board more than 90 days after the veteran's appeal was 
certified to the Board, and no motion showing good cause for 
a change in representation has been received.  Accordingly, 
such documents cannot be accepted for the purpose of 
appointing a new representative.  Parenthetically, it should 
be noted that in January 2001, Mr. Snyder withdrew, in 
writing, his services as the veteran's representative.  
Later, that month, the Board notified the veteran of Mr. 
Snyder's withdrawal and gave him an opportunity to choose 
another representative; however, he did not respond to that 
notice.  Therefore, the veteran is unrepresented in this 
appeal.  


FINDINGS OF FACT

1.  The veteran was imprisoned as the result of a conviction 
of a felony on October 17, 1995.  

2.  The veteran's VA pension benefits were discontinued on 
December 16, 1995, the 61st day of imprisonment following his 
conviction.


CONCLUSION OF LAW

The criteria for termination of the veteran's VA pension 
benefits on December 16, 1995 were properly met.  38 C.F.R. 
§ 3.666 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By a rating action, dated in October 1994, the RO granted the 
veteran's claim of entitlement to a permanent and total 
rating for pension purposes.  

In a statement, received in September 1996, the veteran 
informed the RO that he was incarcerated.  The following 
month, the RO was informed through official channels that the 
veteran had been convicted of a felony and that he had been 
committed to the Allen Correctional Institution, Lima, Ohio, 
on October 17, 1995.  

In October 1996, the RO informed the veteran that it was 
proposing to terminate his pension benefits and that it was 
giving him 60 days to submit evidence as to why such a 
reduction should not be made.  The RO also informed the 
veteran that while he was incarcerated, his pension could be 
apportioned to his dependents.  The veteran submitted no 
evidence in response to that notice, and his pension benefits 
were terminated effective December 16, 1995.  He was informed 
that such action would result in an overpayment of pension 
benefits which would have to be repaid.  

The veteran maintains that he should not be responsible for 
the overpayment, as he had mental problems and did not know 
that he need to report his incarceration to VA (VA Form 9, 
received in August 1997).  In the alternative, he maintains 
that he should only be responsible for the overpayment which 
occurred in November and December 1996, because he had put VA 
on notice of his imprisonment as early as August 1995, when 
he had had a hearing at the Cleveland RO before a traveling 
member of the Board.  He states that in the days following 
that hearing, he did, in fact, turn himself in and that the 
sheriff's department has a record of that event.  Therefore, 
he maintains that after his hearing, VA was at fault for the 
overpayment, because it continued to pay him pension 
benefits.

Where any individual to or for whom pension is being paid 
under a public or private law administered by the VA is 
imprisoned in a Federal, State or local penal institution as 
the result of conviction (emphasis added) of a felony or 
misdemeanor, such pension payments will be discontinued 
effective on the 61st day of imprisonment following 
conviction.  The payee will be informed of his or her rights 
and the rights of dependents to payments while he or she is 
imprisoned as well as the conditions under which payments to 
him or to her may be resumed on his or her release from 
imprisonment.  Payments of pension authorized under this 
section will continue until notice is received in the 
Department of Veterans Affairs that the imprisonment has 
terminated.  38 C.F.R. § 3.666.

Initially, the Board notes that in February 1995, shortly 
after he was awarded VA pension benefits but well before his 
incarceration, the veteran was mailed a copy of VA Form 21-
8768 which stated specifically that he must notify VA 
immediately of any change of address.  He was also notified 
that such benefits would be discontinued if he was 
incarcerated in a Federal, State, or local penal institution 
in excess of 60 days as a result of a felony or misdemeanor 
conviction (emphasis added).  There is no evidence that he 
did not receive that information as would be indicated, for 
example, by a notice of nondelivery by the Post Office.  In 
this regard, the Board notes that there is a presumption of 
regularity that attaches to the actions of public officials, 
including mailing of notices to veterans.  See, e.g., Woods 
v. Gober, 14 Vet. App. 214, 220 (2000).  Although the veteran 
had a personality disorder with mental retardation which was, 
in part, responsible for the grant of VA pension benefits, 
there is no evidence that he was incompetent or otherwise 
precluded from understanding the information provided to him 
in VA Form 21-8768.  Accordingly, he cannot say that he was 
unaware that he had to report his October 1995 incarceration 
to VA.  

During his hearing before a traveling member of the Board in 
August 1995, the veteran testified that he was facing various 
criminal charges, including felonious assault.  He did not 
testify, however, that he had been convicted of those or any 
other charges.  Even if he did turn himself in, with respect 
to those charges, in the days following his hearing, there is 
simply no evidence to suggest that he had been imprisoned as 
the result of a conviction of a felony or misdemeanor prior 
to October 17, 1995.  Accordingly, his pension benefits were 
properly discontinued on December 16, 1995, the 61st day of 
imprisonment following his conviction.  

In such cases, the law is dispositive of the issue; that is, 
there is no legal merit to the claim that the veteran's 
pension benefits were improperly discontinued.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  The Board has no authority to 
disregard its own regulations; and therefore, the appeal is 
denied.  See Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

In arriving at this decision, the Board notes that during the 
pendency of the appeal, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, that law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of the VA with respect to the duty to assist, 
and superceded the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  The change in the law was applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In this case, the RO has met its duty to assist the appellant 
in the development of his claim under the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  By virtue of VA Form 21-8768, the October 1996 
notice of the proposal to discontinue his pension benefits; 
and the Statement of the Case issued during the pendency of 
the appeal, the veteran was given notice of the information 
and evidence necessary to substantiate the claim.  

The veteran has identified one piece of outstanding evidence, 
which he maintains would support his claim that his VA 
pension benefits were not properly discontinued when he was 
incarcerated.  In October 1997 and January 1999, the veteran 
requested that the VA contact the Richland County Record 
Department in Mansfield, Ohio, and obtain a copy of the 
record which showed that shortly after his August 1995 
hearing, he turned himself in to answer charges for a felony.  
He acknowledged, however, that at that time, he was out on 
bond and had not been convicted of the crime charged.  Absent 
such a conviction, the record identified would have no force 
or effect on this appeal.  Accordingly, there is no reason to 
obtain such record.


ORDER

Termination of the veteran's pension benefits was proper; 
and, therefore, the appeal is denied.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

 

